 


109 HR 1404 IH: To posthumously award a congressional gold medal to Wilma G. Rudolph.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1404 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Ms. Kilpatrick of Michigan (for herself, Mr. Cooper, Mr. Wamp, Ms. Bordallo, Mr. McDermott, Mr. Payne, Mr. Conyers, Mr. Lewis of Georgia, Mr. Owens, Mrs. Jones of Ohio, Ms. Jackson-Lee of Texas, Mr. Rush, Mr. Rangel, Ms. Norton, Mr. Meehan, Mr. Jefferson, Mrs. Maloney, and Mr. Gordon) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To posthumously award a congressional gold medal to Wilma G. Rudolph. 
 
 
1.FindingsCongress finds that—
(1)Wilma G. Rudolph of Clarksville, Tennessee, the 20th of 22 children, overcame a series of childhood diseases, including scarlet fever, double pneumonia, and polio, to become an athletic pioneer and champion in the State of Tennessee, the United States, and the world, first as an outstanding basketball player and track athlete in Tennessee, then as a 3-time gold medal winner in the 1960 Olympics in Rome, and finally as a pioneer for racial equality, goodwill, and justice;
(2)Wilma G. Rudolph’s winning of 3 gold medals in the 1960 Olympics served as an inspiration to athletes of all sports, all races, and both genders;
(3)Wilma G. Rudolph’s ability to inspire endured after her performance in the 1960 Olympics, as demonstrated by—
(A)her receipt in 1987 of the National Collegiate Athletic Association’s Silver Anniversary Award, the first time a woman ever received the award;
(B)her receipt of the 1989 Jackie Robinson Image Award of the National Association for the Advancement of Colored People (NAACP);
(C)her induction into the National Track and Field Hall of Fame in 1974;
(D)her receipt of the 1985 Humanitarian of the Year Award of the Special Olympics; and
(E)her receipt in 1993 of the National Sports Award, the only time a woman has received the award;
(4)Wilma G. Rudolph, a graduate of Tennessee State University, a successful businessperson, a mother, an athlete, a coach, and a teacher, who passed away on November 12, 1994, will forever remain an inspiration to all able-bodied and physically-challenged individuals in overcoming odds;
(5)Wilma G. Rudolph blazed a trail that helped all people understand the contributions of women to the world of athletics;
(6)the legacy of Wilma C. Rudolph continues to serve as a particular inspiration to women; and
(7)Wilma G Rudolph’s life truly embodied the American values of hard work, determination, and love of humanity.
2.Congressional gold medal
(a)Presentation authorizedThe Speaker of the House of Representatives and the President Pro Tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design, honoring Wilma G. Rudolph (posthumously) in recognition of her outstanding and enduring contributions to humanity and to women’s athletics, in the United States and the world.
(b)Design and strikingFor the purpose of the award referred to in subsection (a), the Secretary of the Treasury (in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
3.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 under such regulations as the Secretary may prescribe, and at a price sufficient to cover the costs thereof, including labor, materials, dies, use of machinery, overhead expenses, and the cost of the gold medal.
4.Status as national medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
5.Funding
(a)Authority to use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund an amount not to exceed $30,000 to pay for the cost of the medals authorized by this Act.
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals under section 3 shall be deposited in the United States Mint Public Enterprise Fund. 
 
